Filed 9/18/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 222 







In the Matter of the Reciprocal Discipline of Jesse D. Matson, 

a Person Admitted to the Bar of the State of North Dakota







No. 20170305







Recommendation for Reciprocal Discipline.

DISBARMENT ORDERED.

Per Curiam.

[¶1]	On August 9, 2017, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Jesse D. Matson, a person admitted to the bar of North Dakota.

[¶2]	Matson was disbarred June 19, 2017.  
See
 
Disciplinary Board v. Matson
, 2017 ND 149, 897 N.W.2d 11.

[¶3]	The record reflects that the Supreme Court of Minnesota filed its Order on January 18, 2017, disbarring Matson for misappropriation of client funds, failure to safe keep property, improper fee agreements, dishonesty, neglectful communication, communication failure, and noncooperation with a disciplinary proceeding. 

[¶4]	The record reflects that no current address is known for Matson.  In an affidavit filed by Assistant Disciplinary Counsel, efforts to locate and serve Matson were outlined.  Therefore, service was made on the Clerk of the Supreme Court under Admission to Practice R. 1.  On May 10, 2017, Disciplinary Counsel served notice under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of discipline entered by the Supreme Court of Minnesota was received.  The notice informed Matson he had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.  No response was received from Matson.

[¶5]	The Disciplinary Board considered the matter.  On August 9, 2017, the Board recommended Matson be disbarred.

[¶6]	 The Court considered the matter, and

[¶7]	
ORDERED
, that Matson is 
DISBARRED 
from the practice of law in North Dakota, effective immediately.

[¶8]	
IT IS FURTHER ORDERED
, that Matson must comply with N.D.R. Lawyer Discipl. 6.3 regarding notice.

[¶9]	
 IT IS FURTHER ORDERED
, that reinstatement is governed by N.D.R. Lawyer Discipl. 4.5.

[¶10]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen